Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-15
Claims 1 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Souloumiac, Alain (5,283,850; “Souloumiac”) in view of Grinderslev et al. (2004/0175073; “Grinderslev”).
Regarding claim 1, Souloumiac discloses in figures 4-6, and related text, embodiments of optical connection devices for optically connecting a first connector of a first optical fiber device with a second connector of a second optical fiber device along an optical axis, wherein combinations of the various embodiments would comprise: 
a plug part 5 having an elongated shaft having a longitudinal shaft axis and a lumen extending through the shaft along the shaft axis for receiving the first connector 10, 
the plug part further having a cap at a first end of the shaft which has an insertion opening for insertion of the first connector into the lumen, the opening being aligned and communicating with the lumen, Souloumiac, fig. 6 (shown but not labeled).
the plug part having an optical window 41 having a solid body element which closes the interior of the shaft including the lumen against the environment, wherein the plug part is at least in part deformable; Souloumiac, fig. 4.

Souloumiac, Figures 5 and 6

    PNG
    media_image1.png
    604
    476
    media_image1.png
    Greyscale





A method of coupling a high-power optical signal between an optical fiber and a mating optical component, said optical signal having a first diameter while propagating in a mode field within said fiber, said method comprising: (a) converting said high-power optical signal between said first diameter in said fiber and a second diameter using a collimator optically coupled to said fiber, said second diameter being significantly greater than said first diameter, and (b) while said high-power optical signal is at said second diameter, optically coupling it between said lens and said mating optical component.
Grinderslev, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Souloumiac to coincidentally disclose the limitations recited in claim 1 because the resultant configuration would facilitate optically coupling two optical fibers, Souloumiac, figs. 4 and 5 and col. 4, ll. 8-31, in a manner that promotes radial or polarization alignment. Grinderslev, par. [0054] and Abstract.
Regarding claims 6-13, as dependent upon claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Souloumiac in view of Grinderslev to comprise:
6. The optical connection device of claim 1, wherein the shaft of the plug part is elastically deformable. See Souloumiac.
7. The optical connection device of claim 1, wherein the solid body element of the window comprises a transparent element the refractive index of which is matched with 
8. The optical connection device of claim 1, wherein the solid body element of the window comprises a transparent element which is elastically deformable in longitudinal direction of the lumen. See Souloumiac.
9. The optical connection device of claim 1, wherein the cap of the plug part has a portion configured to be snap fitted into the clamp part. See Souloumiac and Grinderslev.
10. The optical connection device of claim 1, wherein the cap of the plug part has a funnel or trumpet shaped end comprising the insertion opening. See Souloumiac.
11. The optical connection device of claim 1, wherein the optical connection device is configured to allow rotation of the first connector, when inserted into the plug part, relative to the plug part about the shaft axis before the clamp part is tightened, and/or to allow rotation of the second connector relative to the first connector when it is positioned and after the clamp part is tightened. See Souloumiac and Grinderslev.
12. The optical connection device of claim 1, wherein the shaft of the plug part has an inner guiding surface which allows sliding of the first connector in the shaft when the clamp part is not tightened, and which provides friction to hold the first connector in place when the clamp part is tightened. See Souloumiac and Grinderslev.
13. The optical connection device of claim 1, further comprising a structure configured to connect and hold the second connector of the second optical fiber device to the clamp part. See Souloumiac and Grinderslev.

Regarding method claims 14 and 15, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Souloumiac in view of Grinderslev to comprise:
14. A method of optically connecting a first connector of a first optical fiber device with a second connector of a second optical fiber device, comprising: providing a plug part having an elongated shaft with a lumen extending through the shaft, a cap at a first shaft end of the shaft which has an insertion opening, the opening being aligned and communicating with the lumen, the lumen having an optical window having a solid body element which closes the interior of the shaft including the lumen against the environment, providing a clamp part having the second connector connected thereto, inserting the plug part at least partially into the clamp part so that the window contacts the second connector at one side of the window, inserting the first connector into the plug part so that the first connector contacts the window at an opposite side, tightening the clamp part to exert a force onto the plug part so as to deform the plug part to clamp the first connector and to hold the first connector in position and orientation with respect to the second connector.
15. The method of claim 14, further comprising, before tightening the clamp part, rotationally aligning the first connector and the second connector with respect to one another while measuring an optical signal passed through the first and second connectors.

Claims 2 and 3
Claims 2 and 3, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Souloumiac, Alain (5,283,850; “Souloumiac”) in view of Grinderslev et al. (2004/0175073; “Grinderslev”), as applied in the rejection of claims 1 and 6-14, and further in view of Reid et al. (5,455,880; “Reid”).
Regarding claims 2 and 3, Souloumiac in view of Grinderslev does not explicitly disclose:
2. The optical connection device of claim 1, arranged to cooperate with a drape or sock having a hole and configured to be arranged over the clamp part, wherein the shaft of the plug part is configured to be insertable through the hole into the clamp part.
3. The optical connection device of claim 2, wherein the cap of the plug part and the clamp part are configured to be sealed by the drape or sock when arranged between the cap and the clamp part.
However, Reid discloses in figures 1 and 2 an optical connector having a plug part 22 and a drape/sock 24 which seals the interface between the plug 22 and the claim 44.
A connector assembly for the at least partially stripped end of an optical fiber cable includes a crimp ring (10) having a longitudinal bore (14) therethrough, the bore having a large diameter portion (20) and a small diameter portion (22). The large diameter portion is adapted to engage a jacketed segment of cable (28) whereas the small diameter portion (22) is adapted to encompass an unjacketed segment of cable (28). The crimp ring (10) is crimped onto the unjacketed segment about small diameter portion (22), and coupling means, e.g., flange member (24), are used to couple crimp ring (10) to connector plug (36) by crimping on flange member (24). The connector plug (36) receives crimp ring (10) therein, has a bore (38) through which the cable (28) passes, and has an outlet (42) where the cable (28) is cleaved.
Reid, Abstract.
Reid, Figures 1 and 2

    PNG
    media_image2.png
    494
    759
    media_image2.png
    Greyscale




Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Souloumiac in view of Grinderslev to disclose:
2. The optical connection device of claim 1, arranged to cooperate with a drape or sock having a hole and configured to be arranged over the clamp part, wherein the shaft of the plug part is configured to be insertable through the hole into the clamp part.
3. The optical connection device of claim 2, wherein the cap of the plug part and the clamp part are configured to be sealed by the drape or sock when arranged between the cap and the clamp part.
because the resulting configurations would facilitate coupling optical devices. Reid, Abstract.
Claims 4 and 5
Claims 4 and 5, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Souloumiac, Alain (5,283,850; “Souloumiac”) in view of Grinderslev et al. 
Regarding claims 4 and 5, Souloumiac in view of Grinderslev does not explicitly disclose:
4. The optical connection device of claim 1, wherein the lumen of the shaft is arranged centrally in the shaft, and wherein the shaft has at least one elongated channel in fluid communication with the lumen.
5. The optical connection device of claim 4, wherein the shaft has a plurality of channels in fluid communication with the lumen and arranged angularly distributed around the lumen.
 However, Hidde discloses in figure 5 and related text connection configurations 10 having multiple lumens.
Hidde, Figure 5.

    PNG
    media_image3.png
    493
    750
    media_image3.png
    Greyscale





4. The optical connection device of claim 1, wherein the lumen of the shaft is arranged centrally in the shaft, and wherein the shaft has at least one elongated channel in fluid communication with the lumen.
5. The optical connection device of claim 4, wherein the shaft has a plurality of channels in fluid communication with the lumen and arranged angularly distributed around the lumen.
because the resulting configurations would facilitate pressure equalization. Hidde, Abstract
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883